Title: Enclosure: Circular from Hezekiah Niles to Prominent Subscribers, 31 July 1817
From: Niles, Hezekiah
To: Adams, John,Madison, James,Tompkins, Daniel D.,Brown, Jacob Jennings,Jackson, Andrew,Rodgers, John,Porter, David


            
              Sir
              Baltimore 
              July 31 1817
            
            After revolving upon some suitable apology for intruding myself with the following statement and request, I have thought it most respectful to decline offering any, except to observe that if ought appears to your better judgement improper in either, that you will attribute it to any thing else than a willingness on my part to act so, in any respect towards you.
            For six years ending with the next month, I shall have published the Weekly Register, in Baltimore. The weight of the accumulated debts due to the establishment with the great labor & vexation they give me, added to the general necessity that persons in our line have of now and then “winding up their business” as the phrase is, combined to make me resolve to give up the publication in reality, or at least apparently. This idea having gone abroad has caused many, whose good opinion is enough to flatter any one, to urge me to persevere, & keep up the work in its present manner, spirit, and form, altering only its conditions in any way that might give ease to myself, under an assurance of adequate success support from the people of the United States. Thus  encouraged, I have determined, as the only possible means of my continuing it, to attempt to enforce absolute payment in advance, which would not only releive me of a heavy expence and secure me from great losses, but give me nearly one half more time for editorial duties or needful relaxation from business—of which last I may be said to have had none at all, for the period stated.
            To effect these objects—to realize the fruits of past labors & make those of the future less burthensome, I have determined to make the present, or 12th volume, conclude a series, to be completed by a very copious and general index of the whole, and commence in Sep. next, as it were, de novo.
            I am perfectly aware that this arrangement will give a great shock to my establishment, but it is the only one on which I can consent to continue it & it requires that I should bolster it by all fair and honorable means—among which is the public opinion of honorable men.
            I have been flattered with the beleif that the Weekly Register is not only useful as a book of almost universal reference as to past things & facts connected with the history and circumstances of nations, & especially those of the United States; but that it has done a good deal to rouse a national feeling and build up pride of character, hitherto too much neglected through the contentions of parties; & that while it has avoided all sorts of personalities, it has contributed to extend and encourage, as much as any other work, the principles of our constitution & to explain those laws of natural right & the reason of things on which it is founded. These assurances I frankly, confess, are very agreeable,—but I am conscious that they have rather grown out of my habits of thinking, and of industry, than of any talents, as a writer that belong to me.
            This explanation and preamble is necessary to my request, offered with diffidence & submitted with entire respect to your decission whether, to grant it or not. You have had an opportunity of seeing the Weekly Register from its commencement, & I  solicit your opinion of it to spread before the people—to extend its circulation through your particular countenance, to enable me to withstand any effect of the change that must be made in its pecuniary arrangements.
            A letter exactly similar to this has been addressed to Presidents Adams and Madison to vice President Tompkins; to Genlerals Generals Brown and Jackson, & Com. Rodgers and capt Porter; and if it is deemed right in you to give your opinion & for the purposes stated, I will be thankful to recieve it by the 25th 20th of August.
          